—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered February 3, 1999, convicting defendant, after a jury trial, of four counts of criminal sale of a controlled substance in the first degree (a class A-I felony) and four counts of criminal sale of a controlled substance in or near school grounds (a class B felony), and sentencing him to four terms of 16 years to life and four terms of 5 to 15 years, respectively, all to run concurrently, affirmed.
*2Defendant contends, for the first time on appeal, that each of his four convictions of selling drugs in or near school grounds must be reversed, inasmuch as the People assertedly failed to prove that any of those transactions occurred on “school grounds,” as defined in the Penal Law.
The drug transactions that took place on September 11 and September 18, 1997, were negotiated on a stoop and in a public lobby of buildings well within the 1000-foot radius that defines “school grounds” (Penal Law § 220.00 [14]), for purposes of proving a sale “in or near” such grounds (see, Penal Law § 220.44 [5]). With regard to the transactions of September 23 and October 3, which were initiated in a building within that radius but consummated in the privacy of a second-floor apartment, defendant’s challenge to the location as an element of the crime was never presented to the trial court, and thus the point has not been preserved for appellate review (People v Permant, 268 AD2d 230, lv denied 94 NY2d 905). We see no reason to exercise our discretion in reaching this issue “in the interest of justice” (CPL 470.15 [3] [c]).
We have considered the remaining point raised by defendant on this appeal, and find it to be without merit. Concur — Mazzarelli, J. P., Ellerin, Wallach and Rubin, JJ.